                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



UNITED STATES OF AMERICA                            Case No. 3:18-cr-00493-BR

                v.                                  ORDER

JERONE LAMONT STAPLES,

                              Defendant

       The Comi, having reviewed the motion of the United States of America and being fully

advised:

       IT IS HEREBY ORDERED that Indictment filed on October 17, 2018, in the above-titled

cases is dismissed without prejudice.
            ';i,. ft,--.-
Dated June_~
          __, 2019.


                                        HONORABLE            A J. BROWN
                                        United States Senior District Judge


Presented by:

BILLY J. WILLIAMS, OSB #901366

United States Attorney
District of Oregon

s I Thomas H Edmonds
THOMAS H. EDMONDS, OSB #90255
Assistant United States Attorney
